85 F.3d 465
The BLACKFEET TRIBE OF the BLACKFEET INDIAN RESERVATION,Plaintiff-Appellant,v.Janet JESSUP, Administrator of the Gaming Control Division;Marc Racicot, Governor of the State of Montana;  Andy Poole,Deputy Director of the Department of Commerce;  JudyBrowning, Chief of Staff for Policy and Legal Affairs;  andthe State of Montana, Defendants-Appellees.
No. 94-35079.
United States Court of Appeals,Ninth Circuit.
June 7, 1996.

1
N. Jean Bearcrane, Blackfeet Legal Department, Browning, Montana, and Jeanne S. Whiteing, Whiteing & Thompson, Boulder, Colorado, for plaintiff-appellant.


2
Joseph P. Mazurek, Attorney General, and Deanne L. Sandholm, Assistant Attorney General, Helena, Montana, for defendants-appellees.


3
On Remand from the United States Supreme Court, 116 S. Ct. 1410.   D.C. No. CV-93-00031-PGH.


4
Before:  BEEZER and FERNANDEZ, Circuit Judges, and ORRICK, Senior District Judge.*


5
The judgment of this court, 39 F.3d 1186 (Table), is vacated.   For the reasons stated by the Supreme Court in Seminole Tribe of Florida v. Florida, --- U.S. ----, 116 S. Ct. 1114, 134 L. Ed. 2d 252 (1996), we affirm the judgment of the district court.


6
AFFIRMED.



*
 The Honorable William H. Orrick, Senior United States District Judge for the Northern District of California, sitting by designation